[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Bennett, Slip Opinion No. 2016-Ohio-3045.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-3045
                        DISCIPLINARY COUNSEL v. BENNETT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Disciplinary Counsel v. Bennett, Slip Opinion
                                 No. 2016-Ohio-3045.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct and the
        Rules for the Government of the Bar—Conditionally stayed one-year
        suspension.
     (No. 2015-2004—Submitted January 27, 2016—Decided May 19, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-027.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Daniel Lee Bennett of Springfield, Ohio, Attorney
Registration No. 0071965, was admitted to the practice of law in Ohio in 2000.
Relator, disciplinary counsel, has charged him with professional misconduct for,
among other things, neglecting client matters, misusing his client trust account, and
                             SUPREME COURT OF OHIO




failing to cooperate in the ensuing disciplinary investigation. Based on the parties’
stipulations and Bennett’s testimony at a hearing before a three-member panel of
the Board of Professional Conduct, the board found that he had engaged in some of
the charged misconduct and recommends that we impose a conditionally stayed
one-year suspension. Neither party has filed objections to the board’s report and
recommendation. Based on our independent review of the record, we agree with
the board’s findings of misconduct and the recommended sanction.
                                    Misconduct
                          Count one—The Wilson matter
       {¶ 2} In February 2013, Bennett met with Brittany M. Wilson (“Brittany”)
to discuss the possibility of representing her in a marital dissolution or divorce
proceeding. During that meeting, Bennett and Brittany discussed the documents
that she would need for a dissolution, the issues that were most important to her,
and what she had hoped to achieve. After the meeting, Brittany decided to retain a
different attorney.
       {¶ 3} Less than four weeks later, in March 2013, Brittany’s husband,
Charles Joseph Wilson (“Joe”), retained Bennett to represent him in the same
matter. Bennett, however, failed to inform Joe that he had previously met with
Brittany. Nor did Bennett discuss the potential conflict of interest with Brittany or
Joe or obtain written waivers from them of the conflict. Instead, Bennett called
Brittany and informed her that Joe had retained him. During that telephone
conversation, Brittany advised Bennett that she had since hired other counsel, but
he continued to discuss the dissolution proceeding with her. Indeed, he noted that
based on his previous discussion with her, he believed that she and her husband
were close to reaching a dissolution agreement.
       {¶ 4} The Wilsons, however, could not reach an agreement, and in October
2013, Bennett filed a complaint for divorce on Joe’s behalf.           Bennett later
recognized that because of his prior consultation with Brittany, he had to withdraw




                                         2
                               January Term, 2016




as Joe’s counsel. Bennett also agreed to refund the unearned portion of Joe’s
retainer, which amounted to $327.50. However, at his disciplinary hearing, Bennett
explained that because his former law firm had issued the refund check, he could
not confirm whether Joe had actually received it.
       {¶ 5} Based on this record, the board found that Bennett had violated
Prof.Cond.R. 1.18(c) (prohibiting a lawyer from representing a client with interests
materially adverse to those of a prospective client in the same matter if the lawyer
had received information from the prospective client that could be significantly
harmful to that person, unless the lawyer obtains informed consent, confirmed in
writing, from both the affected client and the prospective client) and 4.2
(prohibiting a lawyer from communicating about the subject of his or her
representation of a client with a person known to be represented by another lawyer
in the matter). We agree with these findings of misconduct.
                         Count two—The Williams matter
       {¶ 6} In December 2013, Wayne E. Williams hired Bennett to represent him
in several domestic-relations matters. In one of those matters, Williams requested
that Bennett immediately file a divorce complaint against Williams’s wife.
Although Bennett completed other legal work for Williams, he failed to initiate the
divorce proceeding.     Consequently, Williams terminated Bennett’s services.
Bennett claims that he sent Williams a refund check for $250, but Williams never
received it. Based on this conduct, the board found that Bennett had violated
Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client). We agree.
                   Count three—Client-trust-account violations
       {¶ 7} In January 2015, relator received notice that Bennett had overdrawn
his client trust account by $43.28. Between January and March 2015, relator sent
Bennett three letters of inquiry requesting information about the overdraft and
records for his client trust account. Bennett, however, failed to respond to any of




                                         3
                             SUPREME COURT OF OHIO




relator’s letters. After relator filed the disciplinary complaint, Bennett admitted
that he had made personal purchases from his client trust account, that he had not
maintained a general ledger for the account or individual client ledgers for each
client who had funds in the account, and that he had failed to perform monthly
reconciliations of the account.
       {¶ 8} Based on this conduct, the board found that Bennett had violated
Prof.Cond.R. 1.15(a) (requiring a lawyer to hold property of clients in an interest-
bearing client trust account, separate from the lawyer’s own property), 1.15(a)(2)
and (3) (requiring a lawyer to maintain detailed records for the lawyer’s client trust
account and for each client on whose behalf funds are held in the account),
1.15(a)(5) (requiring a lawyer to perform a monthly reconciliation of the funds held
in the lawyer’s client trust account), and 8.1(b) (prohibiting a lawyer from
knowingly failing to respond to a demand for information by a disciplinary
authority during an investigation) and Gov.Bar R. V(9)(G) (requiring a lawyer to
cooperate with a disciplinary investigation). We concur with the board’s findings
of misconduct.
                          Count four—The Parson matter
       {¶ 9} In March 2013, Billy W. and Senora Sue Parson retained Bennett to
represent them in a foreclosure action. As part of that litigation, the Logan County
Treasurer filed a cross-claim against the Parsons for unpaid property taxes. The
Parsons advised Bennett that they needed a payment plan or a deferred due date to
pay the past-due taxes. Bennett, however, stopped speaking to the Parsons in mid-
December 2013. Specifically, he failed to respond to the Parsons’ telephone calls
seeking information about their case, and he failed to notify them of significant
developments in the matter, including that a sheriff’s sale of their property had been
scheduled.
       {¶ 10} The Parsons filed a grievance against Bennett, and relator sent him
three separate letters of inquiry regarding the grievance. Bennett, however, failed




                                          4
                                January Term, 2016




to respond to the three letters. Based on this conduct, the board found that Bennett
had violated Prof.Cond.R. 1.4(a)(3) and (4) (requiring a lawyer to keep the client
reasonably informed about the status of a matter and to comply as soon as
practicable with reasonable requests for information from the client) and 8.1(b) and
Gov.Bar R. V(9)(G). We agree.
        Count five—Repeated failures to appear in court-appointed cases
       {¶ 11} Between March 30 and April 6, 2015, Bennett failed to appear for
16 separate hearings or status conferences in cases in which the Logan County
Court of Common Pleas had appointed him to represent indigent criminal
defendants. The common pleas court thereafter ordered that Bennett personally
appear for a show-cause hearing to explain his actions, but Bennett also failed to
appear for that hearing. Instead, Bennett sent a letter to the court indicating that
due to personal reasons, he could no longer adequately represent those clients. At
his disciplinary hearing, Bennett testified that he was having family problems at
that time.
       {¶ 12} Based on this conduct, the board found that Bennett had violated
Prof.Cond.R. 1.3, 1.16(c) (prohibiting a lawyer from withdrawing from
representation in a proceeding without leave of court if the rules of the tribunal so
require), and 8.4(d) (prohibiting a lawyer from engaging in conduct that is
prejudicial to the administration of justice). We concur in the board’s findings of
misconduct with respect to this count.
       {¶ 13} Finally, we also dismiss the remaining charges in the amended
complaint that relator agreed to dismiss prior to the panel hearing.
                                      Sanction
       {¶ 14} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. In making a final determination,




                                          5
                              SUPREME COURT OF OHIO




we also weigh evidence of the aggravating and mitigating factors listed in Gov.Bar
R. V(13).
        {¶ 15} The board found only one aggravating factor—that Bennett had
committed multiple offenses. See Gov.Bar R. V(13)(B)(4). In mitigation, the board
noted that Bennett has no disciplinary record, he lacked a dishonest or selfish
motive, and he made full and free disclosure to the board. See Gov.Bar R.
V(13)(C)(1), (2), and (4).
        {¶ 16} In light of these mitigating factors, the parties jointly recommended
that Bennett serve a stayed one-year suspension. To support their recommendation,
the parties cited a number of cases with similar misconduct and mitigating factors,
including Disciplinary Counsel v. Brueggeman, 128 Ohio St.3d 206, 2010-Ohio-
6149, 943 N.E.2d 509 (imposing a conditionally stayed one-year suspension on an
attorney who had neglected four client matters, failed to promptly return one
client’s money, and failed to respond to relator’s repeated letters of inquiry; the
attorney had no prior discipline and lacked a dishonest or selfish motive) and
Disciplinary Counsel v. Oberholtzer, 136 Ohio St.3d 314, 2013-Ohio-3706, 995
N.E.2d 217 (imposing a conditionally stayed one-year suspension on an attorney
who had neglected two client matters, failed to deposit a client’s retainer into his
client trust account, and failed to respond to relator’s repeated letters of inquiry; the
attorney had no prior discipline and lacked a dishonest or selfish motive).
        {¶ 17} The board accepted the parties’ recommendation of a stayed one-
year suspension, but it also expressed concern for Bennett’s failure to show remorse
for his indigent clients who were forced to appear in court without the benefit of
appointed counsel. The board also noted that Bennett was unable to confirm
whether two of his former clients—Joe Wilson and Wayne Williams—had received
their refund checks. Accordingly, the board recommends that we impose several
conditions on the stayed suspension, including that Bennett submit to an evaluation
by the Ohio Lawyers Assistance Program (“OLAP”), that he serve a period of




                                           6
                                 January Term, 2016




monitored probation so that a mentor may instruct him on the proper operation of
a law practice, and that he provide proof that his former clients received their refund
checks.
          {¶ 18} As we have previously explained, “we tailor the conditions for
staying a suspension to the causes of the attorney’s misconduct.” Oberholtzer at
¶ 35.      Here, having considered Bennett’s misconduct, the aggravating and
mitigating factors, and the sanctions imposed in comparable cases, we find that the
board’s recommended conditionally stayed one-year suspension is appropriate.
                                     Conclusion
          {¶ 19} Daniel Lee Bennett is hereby suspended from the practice of law for
one year, with the entire suspension stayed on the following conditions: (1) within
30 days of the court’s disciplinary order, Bennett must inquire with his former law
firm and report to relator the status of the firm’s refund check to Joe Wilson, and if
the check has never been cashed or the funds have not been remitted to the Ohio
Department of Commerce, Division of Unclaimed Funds, Bennett shall, within 60
days of the court’s disciplinary order, provide proof to relator that he has remitted
$327.50 to Joe Wilson or to the Division of Unclaimed Funds; (2) within 30 days
of the court’s disciplinary order, Bennett must provide proof to relator that he has
remitted $250 either to Wayne Williams or to the Division of Unclaimed Funds;
(3) within 30 days of the court’s disciplinary order, Bennett must contact OLAP to
schedule an evaluation and promptly and fully comply with all recommendations
made by that program; (4) Bennett must serve a three-year period of monitored
probation during which he must cooperate and work with the monitor, who shall
act as a mentor and provide guidance to Bennett regarding the proper operation and
management of a law practice; (5) during the first 12 months of Bennett’s
probationary period, he must complete at least six hours of continuing-legal-
education courses approved by relator on law-office management and operations;
and (6) he shall commit no further misconduct. If Bennett fails to comply with any




                                          7
                            SUPREME COURT OF OHIO




condition of the stay, the stay will be lifted and he will serve the entire one-year
suspension. Costs are taxed to Bennett.
                                                             Judgment accordingly.
       PFEIFER, O’DONNELL, KENNEDY, FRENCH, and O’NEILL, JJ., concur.
       O’CONNOR, C.J., and LANZINGER, J., dissent and would suspend respondent
for 18 months, with 12 months stayed on conditions.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, for relator.
       Daniel Lee Bennett, pro se.
                               _________________




                                          8